Name: Commission Regulation (EEC) No 1175/85 of 2 May 1985 amending quantitative limits fixed for imports of certain textile products originating in Romania
 Type: Regulation
 Subject Matter: Europe;  international trade;  leather and textile industries
 Date Published: nan

 No L 122/8 Official Journal of the European Communities 7. 5 . 85 COMMISSION REGULATION (EEC) No 1175/85 of 2 May 1985 amending quantitative limits fixed for imports of certain textile products originating in Romania States be adjusted in order to take account of the trend of trade flows, and to enable suppliers to utilize agreed Community limits more fully ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Textile Committee, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 3589/82 of 23 December 1982 on common rules for ¢ imports of certain textile products originating in third countries ('), as last amended by Regulation (EEC) No 1003/85 (2), and in particular Article 7 thereof, Whereas, by Regulation (EEC) No 3589/82 quantita ­ tive limits agreed with third countries are shared between the Member States for 1985 ; Whereas, in the bilateral agreements, the Community has given undertakings to the supplier countries to adjust the allocation of limits among Member States in such a way as to ensure optimum utilization and to establish efficient and speedy procedures for adjusting the allocations ; Whereas Romania has asked that the allocation of Community quantitative limits among the Member HAS ADOPTED THIS REGULATION : Article 1 The quantitative limits for textile products originating in Romania, as fixed in Annex III to Regulation (EEC) No 3589/82, are hereby amended for 1985 as laid down in the Annex hereto. Article 2 This Regulation shall enter into force on the day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States . Done at Brussels, 2 May 1985. For the Commission Willy DE CLERCQ Member of the Commission (') OJ No L 374, 31 . 12. 1982, p. 106 . 0 OJ No L 116, 29 . 4. 1985, p . 1 . 7. 5 . 85 Official Journal of the European Communities No L 122/9 ANNEX Cate ­ gory CCT heading No NIMEXE code (1985) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1985 3 56.07 A 56.07-01 , 04, 05, 07, 08 , 10 , 12, 15 , 19 , 20 , 22, 25, 29 , 30, 31 , 35, 38 , 39, 40, 41 , 43, 45, 46, 47, 49 Woven fabrics of man-made fibres (discontinuous or waste) : A. Of synthetic textile fibres : Woven fabrics of synthetic fibres (discontinuous or waste) other than narrow woven fabrics, pile fabrics (including terry fabrics) and chenille fabrics : Romania I UK Tonnes 52 57 5 60.05 A I a) II b) 4 bb) 1 1 aaa) bbb) ccc) ddd) eee) 22 bbb) ccc) ddd) eee) fff) 60.05-01 , 31 , 33, 34, 35, 36, 39 , 40, 41 , 42, 43 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : Jerseys, pullovers, slip-overs, waistcoats , twinsets , cardigans, bedjackets and jumpers, knitted or crocheted, not elastic or rub ­ berized, of wool , of cotton or of man-made textile fibres Romania D F I 1 000 pieces 5 260 1 417 1 644 7 60.05 A II b) 4 aa) 22 33 44 55 61.02 B II e) 7 bb) cc) dd) 60.05-22, 23, 24, 25 61.02-78 , 82, 84 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's, girls' and infants ' outer garments : B. Other : Blouses and shirt-blouses, knitted, crocheted (not elastic or rub ­ berized), or woven, for women, girls and infants , of wool , of cotton or of man-made textile fibres Romania F DK 1 000 pieces 411 13 12 60.03 A B I II b) C D 60.03-11 , 19 , 20, 27, 30 , 90 Stockings, under stockings, socks , ankle-socks, sockettes and the like , knitted or crocheted, not elastic or rubberized : Other than women's stockings of synthetic textile fibres Romania UK IRL 1 000 pairs 2 128 30 No L 122/ 10 Official Journal of the European Communities 7. 5 . 85 Cate ­ gory CCT heading No NIMEXE code (1985) Description Thirdcountries Member States Units Quantitative limits from 1 January to 31 December 1985 14 B 61.01 B V b) 1 2 3 61.01-41 , 42, 44, 46, 47 Men's and boys' outer garments : Men's and boys' woven overcoats, raincoats and other coats, cloaks and capes, other than those of category 14 A, of wool , of cotton or of man-made textile fibres Romania F I 1 000 pieces 51 466 26 60.05 A II b) 4 cc) 1 1 22 33 44 61.02 B II e) 4 bb) cc) dd) ee) 60.05-45, 46, 47, 48 61.02-48 , 52, 53, 54 Outer garments and other articles, knitted or crocheted, not elastic or rubberized : A. Outer garments and clothing accessories : II . Other Women's, girls ' and infants' outer garments : B. Other : Women's, girls' and infants' (other than babies') woven and knitted or crocheted dresses, of wool, of cotton or of man-made textile fibres Romania I BNL 1 000 pieces 82 305 81 61.02 B I b) II c) e) 8 aa) 9 aa) bb) cc) 61.02-07, 22, 23, 24,85, 90,91,92 Women's, girls' and infants' outer garments : B. Other : Women's, girls' and infants' woven bath robes, dressing gowns, bed jackets and similar indoor wear and outer garments , except garments of categories 6, 7, 15 A, 15 B, 21 , 26, 27 , 29 , 76, 79 and 80, of wool , of cotton or of man-made textile fibres Romania I UK Tonnes 37 23